                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION

   IN RE:                                           )
                                                    )
   WALKER MACHINE TOOL                              ) CASE NO. 19-04553-DSC11
   SOLUTIONS, INC.,                                 ) CHAPTER 11
                                                    )
   EIN: XX-XXX0899                                  )
                                                    )
       DEBTOR.                                      )

         DEBTOR’S MOTION TO SELL ASSETS, BY ONLINE-ONLY AUCTION, FREE
           AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANECES

        COMES NOW Walker Machine Tool Solutions, Inc. (“Debtor”), as debtor and debtor-in-

 possession, by and through undersigned counsel, pursuant to §§ 105(a) and 363 of Title 11 of the

 United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and moves this Court for

 entry of an order authorizing Debtor to sell certain assets, by online-only auction, free and clear of

 liens and other interests except as otherwise stated herein. In support of this Motion, Debtor states

 as follows:

                                              JURISDICTION

        1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this case and this Motion

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The legal predicates for the relief

 requested herein are Bankruptcy Code §§ 105(a) and 363(b).

        2.      Pursuant to Bankruptcy Rule 9006(c), Debtor requests a reduction in time so as to

 conduct the sale of assets by pubic auction on April 29, 2020.




Case 19-04553-DSC11         Doc 47    Filed 03/13/20 Entered 03/13/20 11:35:39               Desc Main
                                     Document     Page 1 of 7
                                           BACKGROUND

        3.      On November 5, 2019 (the “Commencement Date”), Debtor filed a voluntary

 petition for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq.

 (the "Bankruptcy Code").

        4.      A description of the property (hereinafter, the “Assets”) included in the estate is

 attached hereto as Exhibit A.

        5.      Debtor proposes to sell all of the estate’s right, title and interest in the Assets

 described herein.

        6.      On December 16, 2019, Debtor filed an Application to Employ Prestige Equipment

 as Broker for Private Sale of Equipment and Inventory nunc pro tunc to help facilitate the sale of

 the Assets. [Doc 31]. The Court approved Debtor’s employment of Prestige Equipment on

 January 31, 2020. [Doc 39].

        7.      Prestige Equipment completed cataloguing and lotting the Assets and is prepared

 to conduct a timed, online-only auction through Bidspotter.com to be held on April 29, 2020.

                                       LEGAL AUTHORITY

        8.      Section 363(b)(1) of the Bankruptcy Code provides that a debtor in possession,

 “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

 property of the estate.” 11 U.S.C. § 363(b)(1). A debtor-in-possession is given these rights by

 §1107(a) of the Bankruptcy Code and § 105(a) provides that bankruptcy courts “may issue any

 order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

        9.      Debtor has determined, in its sound business judgment, that proceeding with the

 sale as requested in this Motion is in the best interests of the estate and its creditors. “[T]he proper

 standard to use when considering a proposed motion to sell is the business judgment test. [It is this




                                                    2
Case 19-04553-DSC11          Doc 47    Filed 03/13/20 Entered 03/13/20 11:35:39               Desc Main
                                      Document     Page 2 of 7
 standard which has been adopted by the vast majority of courts.” In re Diplomat Const., Inc., 481

 B.R. 215, 218-219 (Bankr. N.D.Ga. 2012) (MGD) (citations omitted); In re ASARCO, L.L.C., 650

 F.3d 593, 601 (5th Cir. 2011) (“Section 363 of the Bankruptcy Code addresses the debtor’s use of

 property of the estate and incorporates a business judgment standard.”). Sound business judgment

 exists in support of the sale, in that the sale will liquidate an unused asset, which would be

 expensive to move from its current location. The proposed sale will generate cash for use in the

 estate. Thus, this Court should grant the relief requested in this Motion if Debtor demonstrates a

 sound business justification therefor.

        10.     Debtor’s sale of the Assets satisfies the requirements of Section 363(f) of the

 Bankruptcy Code to sell the assets free and clear of all liens, claims, interests, and encumbrances.

 Section 363(f) states:

        (f)     The trustee may sell property under subsection (b) or (c) of this section free and

        clear of any interest in such property of an entity other than the estate, only if:

                          (1)     applicable non-bankruptcy law permits sale of such property free
                                  and clear of such interest;
                          (2)     such entity consents;
                          (3)     such interest is a lien and the price at which such property is to be
                                  sold is greater than the aggregate value of all liens on such property;
                          (4)     such interest is in bona fide dispute; or
                          (5)     such entity could be compelled, in a legal or equitable proceeding,
                                  to accept money satisfaction of such interest.

        11.     Because section 363(f) of the Bankruptcy Code is phrased in the disjunctive, when

 proceeding pursuant to Section 363(b), it is only necessary to meet one of the five conditions of

 Section 363(f). With respect to any other entity asserting a lien, claim, or encumbrance against

 the Assets, the Debtor anticipates that it will be able to satisfy one or more of the conditions set

 forth in Section 363(f) of the Bankruptcy Code. Any entity holding a lien on the Assets will receive

 notice of this Motion, and such entity will be deemed to consent if it does not object. See Hargrave



                                                     3
Case 19-04553-DSC11             Doc 47    Filed 03/13/20 Entered 03/13/20 11:35:39             Desc Main
                                         Document     Page 3 of 7
 v. Township of Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (failure to

 object to sale free and clear of liens, claims and encumbrances satisfies section 363(f)(2)); Citicorp

 Homeowners Serv., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988). The sale

 proposed herein meets at least one of the 363(f) requirements.

                                           RELIEF REQUESTED

         The proposed sale qualifies under Bankruptcy Code Sections 363(f)(1) and (2);

 accordingly, Debtor moves the Court as follows:

         A.      To order a hearing on this matter;

         B.      Upon such hearing, to approve the proposed sale and grant Debtor the authority to

 sell the Assets identified herein; and to execute any instrument necessary by order of the Court, or

 otherwise, to effect the transfer to a purchaser, pursuant to Fed. R. Bankr. P. 6004(f)(2);

         C.      To approve the sale free and clear of all liens and interests, and should it appear

 that there are parties claiming an interest in the Assets to be sold, to approve and confirm the sale

 nevertheless, and to order Debtor to hold the consideration paid on the date of the sale until the

 dispute can be resolved; and

         D.      To grant such other, further and different relief as may be proper in the premises to

 effect the sale of the said .

                                            NOTICE OF SALE

         Bankruptcy Rule 2002(a) and (c) requires Debtor to notify all creditors of the proposed

 sale of the Assets identified herein. Service of this Motion shall be provided by U.S. Mail to the

 creditor matrix and to all parties who have registered as a participant in the CM/ECF System for

 the United States Bankruptcy Court for the Northern District of Alabama pursuant to Fed. R.

 Bankr. P. 9036.




                                                    4
Case 19-04553-DSC11              Doc 47    Filed 03/13/20 Entered 03/13/20 11:35:39            Desc Main
                                          Document     Page 4 of 7
        Respectfully submitted this the 13th day of March, 2020.

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES
                                                            (ASB-1974-S69S)


                                 CERTIFICATE OF SERVICE

         I do hereby certify that on March 13, 2020, a copy of the foregoing document was served
 on the following by Electronic Case Filing a copy of the same.

 J. Thomas Corbett
 Bankruptcy Administrator
 1800 5th Avenue North
 Birmingham, AL 35203

 All parties requesting notice via CM/ECF

         I do hereby certify that on March 13, 2020, a copy of the foregoing document was served
 on the following by mailing a copy of the same United States Mail, properly addressed and first-
 class postage prepaid.

 Prestige Equipment
 c/o Adam Herman
 35 Pinelawn Rd., Suite 203W
 Melville, New York 11747

 All parties on the matrix attached hereto


                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




                                                5
Case 19-04553-DSC11         Doc 47    Filed 03/13/20 Entered 03/13/20 11:35:39          Desc Main
                                     Document     Page 5 of 7
Label Matrix for local noticing                      DCR Mortgage Partners IX, LP                         LAH Commercial Real Estate
1126-2                                               c/o Baker Donelson                                   c/o Blake Greeves
Case 19-04553-DSC11                                  420 20th Street N.                                   2850 Cahaba Road, Ste. 200
NORTHERN DISTRICT OF ALABAMA                         Suite 1400                                           Birmingham, AL 35223-2361
Birmingham                                           Birmingham, AL 35203-3221
Fri Mar 13 11:32:52 CDT 2020
Prestige Equipment                                   Walker Machine Tool Solutions, Inc.                  U. S. Bankruptcy Court
Attn: Adam Herman                                    P.O. Box 339                                         Robert S. Vance Federal Building
35 Pinelawn Rd Ste 203W                              Trinity, AL 35673-0003                               1800 5th Avenue North
Melville, NY 11747-3177                                                                                   Birmingham, AL 35203-2111


Alabama Department of Revenue                        American Express                                     American Express National Bank
PO Box 327483                                        PO Box 650448                                        c/o Becket and Lee LLP
Montgomery, AL 36132-7483                            Dallas, TX 75265-0448                                PO Box 3001
                                                                                                          Malvern PA 19355-0701


Department of Revenue                                General Counsel                                      (p)INTERNAL REVENUE SERVICE
Jefferson County Courthouse                          State Department of                                  CENTRALIZED INSOLVENCY OPERATIONS
Birmingham AL 35203                                  Industrial Relations                                 PO BOX 7346
                                                     Montgomery AL 36102                                  PHILADELPHIA PA 19101-7346


Internal Revenue Service                             Joyce White Vance                                    Loretta Lynch US Attorney General
P.O. Box 7346                                        US Attorney General                                  US Dept. of Justice
Philadelphia, PA 19101-7346                          1801 4th Ave North                                   950 Pennsylvania Ave NW
                                                     Birmingham, AL 35203-2101                            Washington, DC 20530-0009


Luther Strange                                       Regions Bank                                         Regions Bank
Alabama Attorney General                             PO Box 12926                                         PO Box 1994
PO Box 300152                                        Birmingham, AL 35202-2926                            Birmingham, AL 35201-1994
Montgomery, AL 36130-0152


Samual C. Pierce                                     Secretary of the Treasury                            State of Alabama
Baker, Donelson, Bearman et al.                      1500 Pennsylvania Ave., NW                           Department of Revenue Legal Division
420 20th Street North                                Washington, DC 20220-0001                            PO Box 320001
Birmingham, AL 35203-5200                                                                                 Montgomery, AL 36132-0001


State of Alabama Dept of Revenue                     U.S. Securities and Exchange Commission              United States Attorney
P O Box 320001                                       Branch of Reorganization                             Northern District of Alabama
Montgomery AL 36132-0001                             950 East Paces Ferry Road Ste 900                    1801 Fourth Avenue North
                                                     Atlanta, GA 30326-1382                               Birmingham, AL 35203-2101


J. Thomas Corbett                                    Jon A Dudeck                                         Stuart M Maples
Bankruptcy Administrator                             Bankruptcy Administrator-Bham Office                 Maples Law Firm, PC
1800 5th Avenue North                                1800 5th Ave N Rm 132                                200 Clinton Avenue W.
Birmingham, AL 35203-2111                            Birmingham, AL 35203-2126                            Suite 1000
                                                                                                          Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).

             Case 19-04553-DSC11               Doc 47     Filed 03/13/20 Entered 03/13/20 11:35:39                        Desc Main
                                                         Document     Page 6 of 7
Internal Revenue Service                             (d)Internal Revenue Service
801 Tom Martin Dr                                    P O Box 21126
Birmingham AL 35211                                  Philadelphia PA 19114




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)American Express                                  (d)Internal Revenue Service                          (d)Regions Bank
PO Box 650448                                        Centralized Insolvency Operations                    PO Box 12926
Dallas, TX 75265-0448                                PO Box 7346                                          Birmingham, AL 35202-2926
                                                     Philadelphia, PA 19101-7346


End of Label Matrix
Mailable recipients     26
Bypassed recipients      3
Total                   29




             Case 19-04553-DSC11               Doc 47     Filed 03/13/20 Entered 03/13/20 11:35:39                        Desc Main
                                                         Document     Page 7 of 7
